         Case 2:19-cv-00074-KGB Document 26 Filed 01/22/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

WILLIAM MITCHELL                                                                       PLAINTIFF
Reg #27512-004

v.                             Case No. 2:19-cv-00074-KGB-JTR

DEWAYNE HENDRIX                                                                      DEFENDANT
Warden, FCI-Forrest Low

                                          JUDGMENT

       Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

William Mitchell’s complaint is dismissed without prejudice. The relief requested is denied.

       So adjudged this the 22nd day of January, 2021.


                                                            _____________________________
                                                            Kristine G. Baker
                                                            United States District Judge
